Citation Nr: 9933355	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-06 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1969 to March 1971.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denied the veteran's 
increased rating claim for hypertension, currently evaluated 
as 10 percent disabling.  The veteran timely appealed to the 
Board (Board).  In March 1998, the veteran perfected his 
appeal through the submission of VA Form 9, on which he 
requested a hearing before a Member of the Board at the RO 
(Travel Board hearing).  In April, 1998, the veteran withdrew 
his request for a Board hearing and advised the RO in writing 
that he preferred to testify at a hearing before a local VA 
official, (RO hearing) at the Pittsburgh, Pennsylvania RO.  
The veteran was scheduled o appear for an RO hearing in 
Pittsburgh on June 18, 1998.  Evidence of record indicates 
that the veteran canceled this hearing; however, neither the 
veteran nor his representative contacted the RO to reschedule 
this hearing.  Under these circumstances, the Board deems the 
veteran's request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.704 (1999).  The veteran's appeal is now before the 
Board for resolution.


FINDING OF FACT

The veteran's diastolic pressure is not predominantly 110 or 
more and his systolic pressure is not predominantly 200 or 
more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was granted service connection for hypertension 
effective March 1971.  This evaluation was increased to a 10 
percent rating effective in March 1989.  The 10 percent 
disability evaluation was assigned based upon blood pressure 
readings taken at the time of an March 1989 VA examination.  
The veteran's blood pressure was found to be 164/94 in the 
sitting position, 150/100 in the recumbent position, 140/108 
in the standing position.

In March 1991, the veteran submitted a claim for an increased 
rating for his hypertension.  The veteran's private 
physician, Dr. Harlan S. Waid, submitted medical records 
indicating that the veteran's blood pressure was 134/96 in 
January 1991, and was 150/86 in February 1991.  In August 
1991, the RO denied the veteran's claim for a rating in 
excess of 10 percent for his hypertension.

The veteran underwent a VA examination in June 1993.  At that 
time, the veteran's blood pressure was recorded as 146/94 
while sitting, 140/98 in a lying position, and 130/98 while 
standing.  The examiner diagnosed the veteran with 
hypertension.  Based on these findings, the veteran was noted 
to be essentially asymptomatic.  However, as there was no 
evidence of sustained improvement, a proposal to reduce the 
veteran's evaluation was not necessitated.  Re-examination of 
the veteran requested.

The veteran underwent a VA hypertension examination in March 
1995.  The veteran reported that he had been prescribed 
Cardura, but that he was not taking the medication due to 
side effects.  The veteran's blood pressure was recorded as 
174/104 while sitting, 160 over 100 while lying down, and 
140/90 while standing.  The examiner diagnosed the veteran 
with "essential hypertension."  The veteran also submitted 
dental treatment records from Ashtabula Dental Associates 
dated December 1993.  These records indicated a blood 
pressure reading of 160/90.  In addition, treatment records 
dating from June 1990 through March 1995 from Dr. Waid report 
9 blood pressure readings ranging from 120/80 to 159/104.  
None of the medical evidence submitted shows a diastolic 
reading as high as 110.  The majority of the diastolic 
readings were below 100.  A May 1995 rating decision by the 
RO continued the veteran's 10 percent evaluation for 
hypertension.

The veteran underwent a VA spinal, bones, joints, and muscle 
examinations in June 1995.  This examination does not record 
any blood pressure readings.  An August 1995 rating decision 
considered four of the veteran's claims, but hypertension was 
not one of them.  A December 1995 rating decision for Agent 
Orange exposure did not address the veteran's hypertension.

The veteran submitted VA outpatient treatment records 
spanning from April 1995 to January 1996.  The veteran 
underwent a stress test in April 1995 following complaints of 
chest pains.  This test showed no findings of ischemic heart 
disease.  The veteran was prescribed new anti-hypertensive 
medication, and he responded well to it, encountering no 
further episodes of chest pains.  Blood pressure readings 
throughout this period ranged from a high systolic of 164 to 
a low of 130, and a high systolic of 100, to a low systolic 
of 80.  Most blood pressure readings were in the 100 
diastolic range.  In February 1996, the RO considered this 
medical evidence, and issued a rating decision that continued 
to deny the veteran's claim for a rating in excess of 10 
percent.  That same month, the RO denied the veteran's claim 
for individual unemployability due to his service connected 
disabilities.

In March 1996, the RO again denied the veteran's claim for a 
rating greater than 10 percent for his service-connected 
hypertension.  This rating decision considered a January 1996 
statement submitted by Dr. Harlan Wade.  Dr. Wade reported 
the veteran's complaints of a 30 minute episode of chest 
pains on May 11, 1995.  Dr. Waid noted a faint gallop, a 
pulse of 90 heartbeats per minute, and a clear chest 
examination.  The veteran's EKG showed no acute ischemia, and 
his blood pressure  was recorded as 132/84.  Dr. Waid also 
diagnosed the veteran with angina pectoris.

VA outpatient treatment records spanning from January 1996 to 
April 1996  indicate that the veteran reported experiencing a 
heart attack in May 1995.  Electrocardiograms from September 
1995 and January 1996 were normal.  The veteran's heart rate 
and rhythm were normal, and without murmur.  No diagnosis of 
a heart condition was presented in the records outside of the 
veteran's reported history.  Blood pressure readings recorded 
during the veteran's outpatient examinations were 126/85 in 
February 1996, 150/84 and 142/88 in March 1996, 131/73 in 
April 1996.  In May 1996, the RO again denied the veteran's 
claim for an increased rating for his service-connected 
hypertension. 

In August 1996, the RO considered VA outpatient treatment 
records spanning from May 1996 to June 1996.  On May 2, 1996, 
the veteran sought treatment for a sharp pain in his head 
with some slurring of speech, dizziness, and light-
headedness.  The veteran indicated that he had run out of his 
medication.  The examiner noted the veteran's blood pressure 
as 174/106.  The veteran was provided medication, and 
subsequent blood pressure readings were 163/97 and 150/96.  
The veteran indicated that he was no longer dizzy or 
lightheaded.  Additional blood pressure readings during this 
period of treatment were 133/86, 150/80, 140/85, and 143/76.  
The RO concluded that the veteran's hypertension was under 
control with medication, and his blood pressure readings were 
most consistently evaluated with a continued 10 percent 
rating.

The veteran submitted VA outpatient treatment records from 
June 1996 to January 1997.  The veteran's hypertension was 
monitored with several echocardiograms during this time, none 
of which showed signs of abnormality.  Doppler studies and 
chest x-rays showed results that were within normal limits.  
The veteran's blood pressure during this period was recorded 
as 140/85 and 143/76 in June 1996, 122/68 in July 1996, 
126/79 in August 1996, 130/86 in October 1996, and 134/82 in 
January 1997.  The veteran underwent a VA heart disease 
examination in January 1997.  The veteran reported complaints 
of fatigue on minimal exertion, and indicated that he 
experienced chest pain frequency once or twice a week.  Pain 
begins in the left chest, and radiates to the left arm.  The 
veteran also complained of shortness of breath.  The 
veteran's blood pressure was recorded as 146/82 sitting, 
142/82 while sitting recumbent, and 140/90 while standing.  
An electrocardiogram revealed normal sinus rhythm with 
occasional premature supraventricular complexes.  The 
examiner diagnosed the veteran with hypertension and with 
angina pectoris.  

The veteran also submitted a December 1996 medical statement 
from Dr. Waid.  Dr. Waid indicated that he has treated the 
veteran for hypertension since 1993.  Dr. Waid indicated that 
the veteran's hypertension was a significant factor in the 
veteran's 1995 myocardial infarction.  Upon consideration of 
the above noted medical evidence, the RO issued a July 1997 
rating decision that continued the veteran's 10 percent 
rating for hypertension.  The RO noted that there was no 
objective finding of a myocardial infarction, and no 
objective findings of heart disease.  The RO concluded that 
the veteran's diagnosis of hypertension was most consistent 
with an evaluation of 10 percent disabling.  The veteran 
submitted his NOD in response to this rating decision, and 
his current appeal ensued.

II.  Legal Analysis

The claim for an increased evaluation for hypertension is 
well grounded and the VA has met its duty to assist the 
veteran in the development of his claim with respect to this 
disorder.  See 38 U.S.C.A. § 5107(a); and Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection is presently in effect for hypertension, 
which has been assigned a 10 percent disability evaluation.  
The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.  Thus, the veteran's hypertension must be 
evaluated under both the former and revised applicable rating 
criteria for rating criteria to determine which version is 
most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more, or when 
continuous medication is necessary following a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation was warranted for diastolic pressure 
predominantly 110 or more with definite symptoms.  A 40 
percent rating was warranted when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  A 60 percent evaluation was warranted for 
diastolic pressure of predominantly 130 or more with severe 
symptoms.  38 C.F.R. § 4.104.

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  A 60 percent evaluation is 
warranted for diastolic pressure of predominantly 130 or 
more.  38 C.F.R. § 4.104, Code 7101.  

The Board acknowledges that the veteran has a longstanding 
diagnosis of hypertension.  However, following review of the 
medical evidence of record, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.  
The criteria for a 20 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which requires diastolic pressure of 
predominantly 110 or more under both the former and revised 
criteria, or systolic pressure predominantly 200 or more, 
under the new criteria, are not met.  As demonstrated above, 
diastolic blood pressure readings, particularly in the recent 
past, have been consistently in the area of 100 and clearly 
below 110.  The veteran has not been found to have a systolic 
pressure of 200 or more on any VA examination.  Moreover, as 
the veteran's condition does not meet the criteria for the 
next higher 20 percent evaluation, it follows that he also is 
unable to meet the criteria for any higher evaluation.  
Accordingly, the veteran's claim for a schedular rating in 
excess of 10 percent must be denied.

The above discussion is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As a final matter, the Board notes that in the July 1997 
rating decision on appeal, the RO considered the disability 
under the former rating criteria.  While the February 1998 
Statement of the Case includes a recitation to only the 
revised schedular criteria, notice only of that criteria is 
not prejudicial to the veteran, since the RO has considered 
the claim under both the former and revised schedular 
criteria, and because, as the revised criteria clearly 
expands the bases for assignment of evaluations for 
hypertension at every level from 10 to 60 percent, it clearly 
is more favorable to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

